internal_revenue_service number release date index number -------------------- ----------------------------- ----------------------- ----------------------------------------- ------------------------------------------ ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------ telephone number -------------------- refer reply to cc fip b01 plr-158261-04 date january ------------------ ----------------------- ------------------------ -------------------------- ---------------------------------------- ----------------------------------------- legend fund trust investments bank firm date date date date date date dear -------------- fund fund requests that its election under sec_851 of the internal_revenue_code to be treated as a regulated_investment_company ric beginning with its initial year ending date be considered timely filed pursuant to sec_301_9100-3 of the procedure and this is in reply to your letter dated date submitted on behalf of ----------------------- ----------------------- ----------------------- ---------------------- ------------------ plr-158261-04 administration regulations fund also requests a ruling that it be considered to have timely filed an election under sec_855 to treat dividends distributed after the close of taxable_year ended date as having been paid during that taxable_year facts fund is a series of trust a statutory trust registered under the investment investments is responsible for the management and administration of fund and company act of u s c sec_80a-1 et seq as amended fund operates as a mutual_fund and intends to be treated as a regulated_investment_company ric pursuant to subchapter_m of the code for the taxable_year ended date has contracts with bank to provide transfer agent custody accounting and administration services to fund firm serves as tax advisor for fund and in that capacity prepares federal and state tax returns including extensions fund’s income_tax return treasury form 1120-ric for the short taxable_year date through date was due on date but a request for an automatic_extension form was timely filed by bank on behalf of fund thus extending the due_date of the return until date investments intended to timely file in accordance with the extension granted there was uncertainty about whether bank or firm was engaged to prepare the income_tax return for fund as a result on date firm realized that the income_tax return for fund had not been timely filed firm immediately began preparation of the income_tax return and a request for relief under sec_301_9100-3 that its elections under sec_851 and sec_855 be considered timely filed the return was filed on date fund intended to elect under sec_851 to qualify as a ric in its tax_return for the year ending date fund represents that it has met all of the requirements under sec_851 to make the election fund also intended to make an election on its tax_return under sec_855 to treat certain dividends declared and paid in its second year as if paid in its initial tax_year as evidence of this intent the board_of directors for fund declared dividends in accordance with the requirements of sec_855 the amount declared for fund was in accordance with fund’s policy to distribute any remaining undistributed_income and gains necessary to eliminate income and excise_taxes under sec_852 and sec_4982 for the taxable_year ending date fund has submitted affidavits of the vice president and treasurer of trust and of the tax manager of firm in support of the requested ruling law and analysis sec_851 provides that a corporation shall not be considered a ric for any taxable_year unless it makes an election to be a ric on its federal_income_tax return for the taxable_year or has made an election for a previous taxable_year sec_1 plr-158261-04 a of the income_tax regulations provides in part that the taxpayer shall make its election to be treated as a ric on its federal_income_tax return for the first taxable_year for which the election is applicable sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided otherwise by sec_855 sec_1_855-1 provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we are satisfied that fund has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly fund will be treated as having made a timely plr-158261-04 election to be a ric under sec_851 on its federal_income_tax returns for the tax_year ended date further fund will be treated as having made a timely election under sec_855 of the code on its federal_income_tax returns for the tax_year ended date this ruling is limited to the timeliness of fund’s elections under sec_851 and sec_855 it does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein no opinion is expressed or implied concerning any federal excise or income_tax consequences regarding fund we express no opinion as to whether fund has satisfied all of the requirements of either sec_851 or sec_855 and the regulations thereunder we also express no opinion as to whether fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than fund’s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine fund’s tax_liabilities for the year involved if the director’s office determines that fund’s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives enclosures copy of this letter sec_6110 copy sincerely s ____________________________ elizabeth a handler chief branch office of associate chief_counsel financial institutions products
